Citation Nr: 0901421	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  04-39 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for multiple level disc 
herniation and arthritic changes to the spine (claimed as a 
back condition).

2.  Entitlement to service connection for degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 through 
November 1968.  He has also been a member of the Army 
National Guard from November 1968 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The claims were certified for 
appeal by the Atlanta, Georgia, RO.

In November 2008, the veteran testified before the 
undersigned at a Board hearing at the Atlanta RO.  A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2008).  ACDUTRA is 
generally full-time duty in the Armed Forces performed by the 
National Guard for training purposes.  38 C.F.R. 3.6(c)(1) 
(2008).  INACDUTRA is generally National Guard duty other 
than full-time duty.  38 C.F.R. 3.6(d) (2008).

The veteran served with the Army National Guard for over 30 
years.  During that time, he clinically demonstrated 
lumbosacral and bilateral knee disabilities.  

The veteran presents multiple arguments concerning the 
etiology of these disorders.  He argues that he developed a 
lumbosacral disability in April 1998 when he was unloading 
weapons.  See Line of Duty determination (unsigned by 
commanding officer); lay statements from co-workers.  He also 
argues that he developed his back disability from sit-ups and 
exercise in April 1998.  See July 1998 service medical record 
diagnosing a lumbosacral strain; July 1998 sick slip.  He 
finally argues that his bilateral knee and back disabilities 
were pre-existing conditions that were aggravated by physical 
training.  See September 2003 Notice of Disagreement.

It is unclear from the record when the veteran developed 
these disabilities as his National Guard personnel records 
are unavailable, and the appellant has not provided VA with 
permission to access his Leave and Earning Statements (LES).  
See April 2008 Formal Finding of Unavailability.  The 
veteran, however, has submitted a medical opinion stating 
that stressors from his physical fitness tests performed 
while in the National Guard aggravated his disabilities.  See 
April 2003 statement by Robert A. Nelson, M.D.  The physician 
did not explain the basis for his opinion or indicate whether 
his physical training resulted in permanent aggravation of 
the appellant's disabilities that was not otherwise due to 
natural progression.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
The Board finds that an opinion is needed to assess the cause 
of or contributing factors to the veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 118th 
Personnel Service Company, 5019 Highway 
Twelve, Ellenwood, Georgia, and request 
that they provide a copy of the 
appellant's National Guard Personnel 
record, as well as any signed line of duty 
report prepared in conjunction with a 
purported April 1998 back injury while on 
active duty or inactive duty for training.  

2.  The RO must contact the veteran and 
strongly encourage him to either submit 
copies of his leave and earning statements 
or grant VA permission to access his leave 
and earning statements for his National 
Guard service.  If permission is granted, 
the RO should make every attempt to access 
the veteran's leave and earning 
statements.  From this information, or 
from any other available source, the RO 
should confirm each and every term of the 
veteran's Army National Guard service 
dates, to include each and every period of 
active duty or inactive duty for training.  
All efforts to obtain these records should 
be fully documented.  

3.  Thereafter, the RO should forward the 
veteran's file to an orthopedic physician 
to address whether it is at least as 
likely as not that any current lumbosacral 
and bilateral knee disabilities were 
incurred in-service, or whether these 
disorders were permanently increased in 
severity by exercise associated with 
National Guard training, to include due to 
sit-ups and/or running.  If the examiner 
finds that the veteran's bilateral knee 
and/or back disabilities permanently 
increased in severity from exercise during 
National Guard training, he or she must 
also address whether the permanent 
increase in severity was due to the 
natural progress of the disabilities.  In 
particular the physician must opine 
whether it is at least as likely as not, 
i.e., there is at least a 50/50 chance, 
that the veteran's April 1998 injury 
caused his current lumbosacral disability.  
The claims folder is to be provided to the 
physician for review prior to making his 
or her opinions, to include any newly 
submitted medical records, if any.  A 
complete rationale explaining the reasons 
for all opinions offered must be provided.  
If an opinion cannot be reached without 
resort to speculation, then the physician 
must so state and explain why he or she 
cannot reach an opinion without 
speculation.  If the examining physician 
believes that a physical examination is 
needed to provide an adequate opinion, 
then the RO should schedule a VA 
examination for the veteran.

4.  The RO is to advise the veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for multiple level disc 
herniation and arthritic changes to the 
spine and degenerative joint disease of 
the knees.  If the one or both claims is 
denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

